FILE COPY




                            COURT OF APPEALS
                         SEVENTH DISTRICT OF TEXAS
                                AMARILLO

                                       MANDATE
THE STATE OF TEXAS

       To the County Court at Law of Moore County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on May 14,
2015, the cause upon appeal to revise or reverse your judgment between

                            In the Interest of B.C.B., a Child

           Case Number: 07-14-00400-CV Trial Court Number: CL248-03

was determined and therein our said Court made its order in these words:

      Pursuant to the opinion of the Court dated May 14, 2015, it is ordered, adjudged
and decreed that this appeal be dismissed.

       It is further ordered that appellant pay all costs in this behalf expended for which
let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on August 5, 2015.


                                                         Vivian Long
                                                         VIVIAN LONG, CLERK